September     9, 1975


The Honorable    Bevington Reed                         Opinion   No.   H-   685
Commissioner     of Higher Education
Coordinating   Board                                    Re: Whether Senate Bill 360 applies
Texas College and University      System                to students from Mexico who are
P. 0. Box 12788,     Capitol Station                    attending Texas Junior Colleges
Austin,  Texas    78711                                 adjacent to the Mexican border.

Dear Dr.   Reed:

      You have requested our opinion concerning the scope of Senate Bill 360
of the 64th Legislature found at Acts 1975, 64th Leg.,   ch. 122, p. 280. Senate
Bill 360 amends section 54.060 of the Education Code and provides an exemption
from normal non-resident    tuition rates for a student:

                    v,ho is a resident of a state situated adjacent to
                    Texas and who registers     in any Texas public
                    junior college situated in a county immediately
                    adjacent to the state in which the nonresident
                    student resides.

You have asked whether a student who is a resident of Mexico                 would be entitled
to the reduced tuition rat,es provided in section 54. 060.

       The meariing of the word “&ate”        in a particular  statute depends upon its
context.    Houston East & West Texas Railway Co.“.            Inman, Akers & Inman,
134 S. W. 275 (Tex. Civ. App. 1911, no writ).            Thus in some cases “state”
has been construed to mean-one of the United States.             Eidman Y. Martinez,     184
U.S. 578 (1901); Employers’         Liability Assurance     Co. V. Commissioner     of Insurance
31 N.W.     542 (Mich.    1887); Houston East & West Texas Railwav Co. v. Inman.
Akers,    & Inman, supra.       In other c:ases “state” h;2s been held to include foreign
countries.    Mlsslssippi    Beneficial    Association   v. Majure,   29 So. 2d 110 (Miss.
1947): Fessenden      V. Radio Corporat.ion of America,        10 F. Supp. 394 (D. Del. 1935);
tioissevainv,    Boissevain,     231 N. Y. S. 529 (Sup. Ct. App. Div. N. Y. 1928).

      Section 54. 060 applies to “nonresident”     students.    The Legislature has treated
nonresident    students and students of foreign countries as constituting different
classes   for purposes   of tuition in a related statute.    Education Code $ 54. 051 (c).(h).
See Attorney     General Opinion H-61A (1973); H-103 (1973).
-




                                      p.   2983
                  .




1   .




        The Honorable   Bevington   Reed   - Page 2     (H-685)




        Additionally,  in other statutes the Legislature has used the words “any county
        bordering on the International   Boundary of the United States” to denote an
        application to counties adjacent to the Mexican border.    V. T. C. S. arts. 3737d-1,
        331f, 331f-1.

              We have discovered    no indication of any legislative   intent to make section
        54. 060 applicable to counties adjacent to the Mexican border.         Since the
        Legislature   has expressly   included these counties in other statutes,     in our view
        the absence of any similar language in section 54. 060 indicates that this section
        is not applicable to those counties.     Accordingly,   in our opinion, the word “state”
        as contained in section 54.060 of the Education Code does not include Mexico.

                                           SUMMARY

                                The word “state” as contained in section
                                54.060 of the Education Code does not in-
                                clude Mexico.




                                            c/    JOHN L. HILL
                                                  Attorney General   of Texas


         PPROVED:




        Opinion   Committee

        jad:




                                            p.   2984